Exhibit 10.23

LOGO [g48186g65v59.jpg]

August 2007

PERFORMANCE-BASED

ANNUAL INCENTIVE COMPENSATION PLAN

Amendment #1 March 2008

Amendment #2 July 2008

Amendment #3 February 2009



--------------------------------------------------------------------------------

PERFORMANCE-BASED

ANNUAL INCENTIVE COMPENSATION PLAN

INTRODUCTION

Pacific Capital Bancorp (the “Company”) is willing to provide annual cash
incentive award opportunities for eligible employees, through the use of a
Performance-Based Annual Incentive Compensation Plan (the “Plan”). The annual
incentive awards will provide a payment based upon attainment of specified goals
and objectives. The objective is to align the interests of these employees with
the interests of the Company in obtaining superior financial results.

 

1. OBJECTIVE & PURPOSE

The Company believes in pay for performance, and desires to implement a
performance-based culture. The Company is committed to rewarding employees for
the achievement of annual performance goals. This Plan is designed to reward and
retain high performers, and to drive the long-term financial success of the
Company. The Plan should encourage teamwork and create an environment where
executives are rewarded if the Company and his/her department achieve or exceed
pre-determined annual performance criteria. The Plan is also designed to reward
employees for achieving and exceeding individual performance criteria. It is
prospective in design with the utilization of a defined payout formula that is
based upon the achievement of a combination of pre-determined Company and
department/individual performance criteria.

 

2. PARTICIPATION/ELIGIBLITY

Each Plan Year the CEO shall submit to the Compensation Committee of the Board
of Directors (“Committee”) a list of eligible employees (or employee groups) for
participation in the Plan for the upcoming Plan Year. In addition to a listing
of the eligible employees, the CEO shall also provide the Committee with a
summary of the annual incentive award tiers, the incentive award opportunities
for each tier, the weighting of Company versus department/individual performance
goals, and a summary of possible payouts. Each Plan participant shall be
notified of eligibility for participation in the Plan.

The Plan has been limited to a select group of officers of the Company as
defined under the Plan Design Chart set forth in Section 4. In addition, at the
sole and absolute discretion of the CEO, annual incentive payments may be made
under the Plan to other exempt employees who have demonstrated exemplary
performance but have not been designated eligible employees under the Plan. Such
incentive payment amounts will be determined in accordance with the Plan Design
Chart set forth in Section 4. In the case of an employee that has been granted
eligibility to participate in the Plan but does not maintain a job title that
qualifies for an incentive payment under Plan Design Chart, the CEO may award a
discretionary incentive payment to such individual under the Plan, subject to
the approval of the Compensation Committee.

 

Page 1, August 2007

Amended and Restated March 2008

Amended July 2008

Amended February 2009



--------------------------------------------------------------------------------

Eligibility requirements include:

 

 

•

 

Eligibility shall be based on the employee’s position on January 1st.

 

 

•

 

If an eligible employee is promoted after January 1st, any incentive award will
be pro-rated based on the employee’s achievement of performance goals for the
old and new position.

 

 

•

 

New employees must be employed by October 1st in a given Plan Year to be
eligible for an award related to performance in that Plan Year.

 

 

•

 

Employees hired after October 1st must wait until the next fiscal year to be
eligible for an award.

 

 

•

 

Employees hired before October 1st who work a partial year will receive
pro-rated awards.

 

  •  

Plan participants must receive a threshold performance rating of “expectations
achieved” or better for the Plan Year to be eligible for any payout.

 

  •  

A Plan participant must be an active employee as of the award payout date to
receive an award.

 

  •  

Eligible employees who terminate employment due to disability, death or
retirement (as defined by the Company’s official retirement policies) can
receive a partial award based on the percentage of days the eligible employee
was actively employed in the calendar year, even if they are not employed as of
the award payout date.

 

  •  

Employees who participate in variable or commission pay programs or the Refund
Anticipation Loan department incentive program are not eligible to participate
in this Plan.

 

3. PLAN YEAR/PERFORMANCE PERIOD

The Plan and performance period operates on a calendar year basis (January 1st
to December 31st).

 

4. PLAN DESIGN

The Plan design incorporates a tiered approach with annual incentive awards that
are linked to the achievement of pre-defined performance goals. The incentive
ranges (as a percent of salary) are designed to provide market competitive
payouts for the achievement of threshold, target and maximum performance goals.
The table below provides the basic Plan design to be used until the Plan is
amended, and the Plan will be reviewed annually to ensure alignment with
corporate objectives. The basic Plan design must be approved by both the
Compensation Committee and the Board of Directors on an annual basis.

 

Page 2, August 2007

Amended and Restated March 2008

Amended July 2008

Amended February 2009



--------------------------------------------------------------------------------

          Incentive Award Opportunities
(Percent of Salary)     Performance Objectives
(Weighting)

Tier

  

Officers Included

   Threshold     Target     Maximum     Company   

Dept/Individual

I

   CEO    0 %   75 %   150 %   100%    0%

II

   CEO Direct Reports    0 %   50 %   100 %   50% - 75%    25% - 50%

III A

   SVPs – Production Direct Reports    0 %   25 %   50 %   40%    60%

III B

   SVPs – Operations Direct Reports    0 %   25 %   50 %   50%    50%

IV A

   VPs – Production (+ Branch Mgrs.)    0 %   15 %   30 %   25%    75%

IV B

   VPs – Operations    0 %   15 %   30 %   30%    70%

 

5. AWARD OPPORTUNITIES

Threshold, target, and maximum award opportunity levels, expressed as a percent
of salary, have been set for each eligible employee. The actual payouts will be
calculated using a ratable approach, where payouts are calculated as a
proportion of threshold, target and maximum performance levels. An example
calculation is provided in Section 7.

 

  A. Threshold Performance: The threshold level of performance needed to be
eligible to receive an incentive award.

 

  B. Target Performance: The budgeted, or expected, level of performance based
upon both historical data and management's best judgment of expected performance
during the performance period.

 

  C. Maximum Performance: The level of performance which based upon historical
performance and management’s judgment would be exceptional or significantly
beyond the expected.

 

6. PERFORMANCE OBJECTIVES

The Plan will provide annual incentive awards to Plan participants based on
overall Company and Department and/or Individual performance objectives. The
performance objectives are determined by using the Company’s performance
history, peer data, market data, and management's judgment of what reasonable
levels can be reached, based on previous experience. At the beginning of each
plan year, based on recommendations from the CEO and other Company management,
the Compensation Committee shall determine and approve the performance
objectives for the CEO, CFO and the three other most highly compensated
executives (the “Senior Executive Officers”). The performance objectives for the
Senior Executive Officers may consist of one or more of the following: Revenue,
Revenue Growth, Net Income, Net Income Growth, Total Assets, Growth in Total
Assets, Deposits, Growth of Deposits, Loans, Loan Growth, EPS, EPS Growth,
Efficiency Ratio

 

Page 3, August 2007

Amended and Restated March 2008

Amended July 2008

Amended February 2009



--------------------------------------------------------------------------------

Improvement, Charge Offs, Non-Performing Loans to Total Loans [and others that
may apply to the Senior Executive Officers].

The foregoing performance objectives may be applied to the Company, a division
of the corporation or subsidiary of the corporation. The Compensation Committee
will submit the approved plan design to the Board of Directors for approval. The
specific performance criteria for participants that are not Senior Executive
Officers will be determined by management and communicated via a goal setting
worksheet. These worksheets will clearly define the performance objectives at
threshold, target, and maximum levels and will define the potential award
opportunity for the Plan participants.

 

  A. Company Performance - The overall Company performance will be based on
measurement criteria approved by the Compensation Committee and Board of
Directors. The percentage of payout for overall Company performance will be
allocated based on the specific weighting of the Company goal(s), as well as on
the participant’s tier level and the actual performance compared to the
pre-determined threshold, target, and maximum performance levels.

 

  B. Department or Individual Performance - Plan participants below Tier I of
the Plan will also have a portion of their annual incentive award based on a
combination of department and/or individual performance criteria. The number of
performance criteria included, the specific type of performance criteria to use,
and the weighting of each criteria for the overall incentive award, will vary
based on tier and Plan participant.

 

7. AWARD CALCULATION (Example)

The actual award payouts will be calculated using a ratable approach, where
award payouts are calculated as a proportion of threshold, target and maximum
award opportunities. If actual performance falls between a performance level,
the payout will also fall between the pre-defined performance level on a
pro-rated basis.

An example of how a payout amount is determined is provided in the example
below.

 

  •  

Plan participant = Tier II Executive with a salary of $200,000

 

  •  

Award Opportunity = 50% of salary at target and 100% of salary at maximum

 

  •  

Performance Objectives = 60% based on Company performance and 40% based on
Department or Individual performance

 

Page 4, August 2007

Amended and Restated March 2008

Amended July 2008

Amended February 2009



--------------------------------------------------------------------------------

Company Goal/s

 

Goal Weight
(Total 100%)

 

Criteria
(example)

 

Threshold

 

Target

 

Maximum

 

Actual
Performance

 

Bonus Calculation

 

Actual Payment

60%   100%   Net Income   X Value   Y Value   Z Value   Y Value (Target)  
Salary x Target Performance % x Company Goal % x Goal Weight %   $200,000 x 50%
x
60% x 100% =
$60,000

Dept. / Indiv.
Goal/s

 

Dept./ Indiv.
Goal Weight
(Total 100%)

 

Criteria

 

Threshold

 

Target

 

Maximum

 

Actual
Performance

 

Bonus Calculation

 

Actual Payment

40%   50%   Fee Income   X   Y   Z   Y (Target)   Salary x Target Performance %
x Dept./Ind. Goal % x Goal Weight %   $200,000 x 50% x
40% x 50% =
$20,000   20%   Deposit Growth   A   B   C   C (Maximum)  
Salary x Max Performance % x Dept./Ind. Goal % x Goal Weight %   $200,000 x 100%
x
40% x 20% =
$16,000   5%   Loan Growth   Q   R   S   Q (Threshold)  
Salary x Threshold Performance % x Dept./Ind. Goal % x Goal Weight %   $200,000
x 0% x
40% x 5% = $0   25%   Other   L   M   N   M/N (Between Target & Max)  
Salary x Between Targ. & Max Performance & x Dept./Ind. Goal % x Goal Weight %  
$200,000 x 75% x
40% x 25% =
$15,000

TOTAL PAYOUT

              $111,000 (55.5%)

Notwithstanding the foregoing, no incentive payment shall be made to a Covered
Employee unless prior to such payment, the Compensation Committee certifies that
the performance goals that provide for the payment have been satisfied.

 

8. EARNING OF ANNUAL INCENTIVE AWARDS

Incentive awards will be earned during each Plan Year/Performance Period. If the
Company does not meet threshold performance levels, there will be no payouts for
the Company’s performance objective portion to Plan participants. However, the
Plan participants will still be eligible to receive payouts related to their
department or individual performance objectives.

 

9. PAYMENT OF AWARDS

After all performance results are available at year-end, the award calculation
for each Plan participant will be submitted to the CEO and the Compensation
Committee for approval. In approving an award, the CEO and the Compensation
Committee shall have the discretionary authority to consider all performance
results including Company, department, and individual performance. Payouts will
be based on the eligible salary of the Plan Participant. Eligible salary is
defined as the actual amount of salary earned in the calendar year in which the
award is based. Awards are then paid out as a special payment, less any
applicable tax withholdings, within two and one half months following the fiscal
year-end. The awards granted and payments made to Senior Executive Officers
under this Plan are intended to qualify as performance-based compensation under
Section 162(m).

 

Page 5, August 2007

Amended and Restated March 2008

Amended July 2008

Amended February 2009



--------------------------------------------------------------------------------

10. RECOVERY OF AWARDS MADE TO SENIOR EXECUTIVE OFFICERS

Any employee that is prohibited from receiving bonus or incentive compensation
under the Emergency Economic Stabilization Act of 2008, as amended (“EESA”),
shall be required to forfeit such compensation paid to such employee if the
bonus or incentive compensation is paid during the period that the Department of
the Treasury holds a debt or equity position in the Company. In addition,
certain other highly compensated employees of the Company (as determined under
EESA), that are not prohibited from receiving bonus or incentive compensation
under EESA, shall be required to forfeit any bonus or incentive compensation
paid to such employee during the period that the Department of Treasury holds a
debt or equity position in the Company, if the award or incentive compensation
is based on statements of earnings, gains, or other criteria that are later
proven to be materially inaccurate.

 

11. PLAN ADMINISTRATION

The Program Administrator is the Chief People Officer of the Company.The Program
Administrator reviews all recommendations with the CEO for approval prior to
submission to the Compensation Committee and has responsibility to ensure fair
and consistent consideration of eligible Plan participants. The Program
Administrator or the CEO may recommend modifications to the program design and
review the effectiveness of the plan on an annual basis with the Compensation
Committee.

The Board also has the sole ability to decide if an extraordinary occurrence
totally outside of management's influence, be it a windfall or a shortfall, has
occurred during the current Plan Year, and whether the awards should be adjusted
to reflect the effects of such events. Such payments shall be determined solely
from the plan design approved by the Compensation Committee. The Plan
Administrator shall have the authority to enforce the forfeiture provisions set
forth in Section 10.

 

12. TERMINATION OF EMPLOYMENT

If a Plan participant is terminated by the Company, or voluntarily terminates
his/her employment with the Company prior to payout, no incentive award will be
paid. To encourage employees to remain employed by the Company, a participant
must be an active employee of the Bank on the date the incentive is paid to
receive an award. However, there are exceptions for terminations as a result of
death, disability, or official retirement.

If a participant is disabled and placed on long-term disability, his/her bonus
award for the Plan period shall be prorated so that no award will be earned
during the period of long-term disability. In the event of death, the Company
will pay to the participant’s estate the pro-rata portion of the award that had
been earned by the participant. Employees who qualify for official retirement
will receive payment for a pro-rata portion of the award that they would be
eligible for prior to retirement.

 

Page 6, August 2007

Amended and Restated March 2008

Amended July 2008

Amended February 2009



--------------------------------------------------------------------------------

13. AMENDMENTS AND PLAN TERMINATION

The Company has developed the Plan on the basis of existing business, market and
economic conditions, current services, and staff assignments. If substantial
changes occur that affect these conditions, services, assignments, or forecasts,
the Company may add to, amend, modify or discontinue any of the terms or
conditions of the Plan at any time with approval from the Board of Directors.
The Board of Directors may, at its sole discretion, terminate, change or amend
any of the Plan as it deems appropriate to comply with applicable laws and
regulations.

 

14. CLAIMS AND REVIEW PROCEDURES

The Administrator shall have the authority to interpret, administer and decide
participant claims with the approval of the CEO and the Compensation Committee.

 

15. MISCELLANEOUS

 

  A. Binding Effect. This Plan shall bind the Plan participant, the Company, and
their beneficiaries, survivors, executors, successors, administrators and
transferees.

 

  B. No Guarantee of Employment. This Plan is not an employment policy or
contract. It does not give the Plan participant the right to remain an employee
of the Company, nor does it interfere with the Company’s right to discharge the
Plan participant.

 

  C. Non-Transferability. Benefits under this Plan cannot be sold, transferred,
assigned, pledged, attached or encumbered in any manner.

 

  D. Reorganization. If the Company shall merge into or consolidate with another
company, or reorganize, or sell substantially all of its assets to another
company, firm, or person such succeeding or continuing company, firm, or person
shall succeed to, assume and discharge the obligations of the Company under this
Plan. Upon the occurrence of such event, the term “Company” as used in this Plan
shall be deemed to refer to the successor or survivor company.

 

  E. Tax Withholding. The Company shall withhold any taxes that are required to
be withheld from the benefits provided under this Plan.

 

  F. Applicable Law. The Plan and all rights hereunder shall be governed by the
laws of the State of California, except to the extent preempted by the laws of
the United States of America.

 

  G. Entire Plan. This Plan constitutes the entire Plan between the Company and
the Plan participant as to the subject matter hereof. No rights are granted to
the Plan participant by virtue of this Plan other than those specifically set
forth herein.

 

  H. Designated Fiduciary. The Company shall be the named fiduciary and Plan
Administrator under the Plan. The named fiduciary may delegate to others certain
aspects of the management and operation responsibilities of the Plan including
the employment of advisors and the delegation of ministerial duties to qualified
individuals.

 

Page 7, August 2007

Amended and Restated March 2008

Amended July 2008

Amended February 2009



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has signed this Plan document as of
                    , 20        .

 

Company Name: By:     Title:    

 

Page 8, August 2007

Amended and Restated March 2008

Amended July 2008

Amended February 2009